Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please change the title to be: Abnormality Diagnosis System that Reconfigures a Diagnostic Program Based on an Optimal Diagnosis Procedure Found by Comparing a Plurality of Diagnosis Procedures


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Within each claim as a whole the examiner deems the novel limitation to be that first sensors on a target machine provide data which is used to select an optimal diagnosis processing procedure based on a comparison of a plurality of diagnosis processing procedures, and second sensors on the machine provide information for detecting a failure of the diagnosis target.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hillbratt teaches testing of a medical device using analysis of various sensor data.  The device can optimize the testing procedure based on an analysis of stored test results.  Yang teaches that sensor data on a machine is extracted as vectors and added to a fault symptom database that is evaluated for future machines to provide optimal fault detection by comparing vectors from the database.  JP 4622177 teaches failure diagnosis using a most appropriate diagnosis program selected from a group based on trouble discovered in other vehicles.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571)272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:30PM (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JS



/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114